Morphy, J.,

delivered the opinion of the court.
. Plaintiff appeals from a judgment dissolving an order of sequestration, previously granted him, as agent of one Lewis Jordan. The property sequestered consisted of certain slaves in the possession of the defendant. Since this appeal was taken, the plaintiff’s petition ,has been dismissed, from which judgment no appeal has been asked. The suit jtself having been dismissed, the sequestration, which is only an accessory proceeding, must have already shared the same fate. The appellee, however, who has brought up the record, asks us to confirm the judgment setting it aside. To this we think he is entitled, and shall rest our affirmance only on one of the grounds assigned by the judge a quo, to wit: the insufficiency of the affidavit, which does not set forth any fear that the defendant, Black, may remove the slaves out of the jurisdiction of the court.
It is, therefore, ordered, adjudged and decreed, that the judgmeni of the District Court be affirmed, with costs.